Citation Nr: 1427746	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-37 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased schedular rating for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine, rated as 40 percent disabling (aside from periods of temporary 100 percent total disability ratings for convalescence following surgeries under 38 C.F.R. § 4.30 from April 21, 2005, to May 31, 2006, and March 30, 2009, to May 31, 2009.)  

2.  Entitlement to an initial schedular rating in excess of 20 percent for left lower extremity radiculopathy prior to December 11, 2013, and in excess of 40 percent from that date.  

3.  Entitlement to an increased rating for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine and for left lower extremity radiculopathy on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to January 29, 2008.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from 1969 to November 1971 and from November 1972 to December 1978.
 
This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for an increased rating for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine.  In addition, the Veteran filed an appeal with respect to the initial rating assigned for left lower extremity radiculopathy by the October 2007 rating decision that granted service connection for this disability.  

The Board notes that the Veteran filed a claim for an increased rating for his lumbar spine disorder in July 2004.  In response to this claim, the RO proposed to reduce the rating from 40 percent to 20 percent in November 2005, and implemented this proposed reduction in March 2006.  The Veteran perfected an appeal as to this reduction.  In February 2011, the Board found that the criteria for restoration of the 40 percent rating for the Veteran's residuals of a post-discectomy were met and remanded the associated increased rating claim for additional development.  The Board also at that time remanded the claim for an increased rating for the Veteran's service-connected left lower extremity radiculopathy.

The Board also remanded the claims for entitlement to an increased rating for residuals of a post-discectomy and left lower extremity radiculopathy in November 2013.  Following development conducted as directed therein, the rating for left lower extremity radiculopathy was increased to 40 percent, effective from December 11, 2013.  As higher ratings for this disability are available before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of left lower extremity radiculopathy as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The issue of entitlement to a temporary total disability evaluation for the Veteran's service-connected lumbar spine disability following surgical treatment in 2010 was raised at the Veteran's November 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, and as the Board does not have jurisdiction over it, the Board in its February 2011 remand referred the matter to the AOJ for appropriate action.  From review of the record, it does not appear that any action has been conducted by the AOJ with respect to this matter; as such, the issue of entitlement to a temporary total disability evaluation for the Veteran's service-connected lumbar spine disability following surgical treatment in 2010 is again referred to the AOJ for appropriate action, to the extent not already accomplished.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The Board finds that the record raises the matters of potential entitlement to increased ratings for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine and for left lower extremity radiculopathy on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 and, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU prior to January 29, 2008.  These matters are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entirety of the appeal period (aside from the periods in which the Veteran was in receipt of a temporary 100 percent evaluations pursuant to 38 C.F.R. § 4.30), residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine have not been manifested by unfavorable ankylosis; incapacitating episodes of intervertebral disc syndrome requiring bedrest prescribed by a physician having a total duration of at least six weeks or more during a 12 month period; or neurologic impairment, aside from that contemplated by the ratings assigned for radiculopathy of the lower extremities.    

2.  It is at least as likely as not that left lower extremity radiculopathy has resulted in moderately severe incomplete paralysis from the effective date of the grant of service connection, June 1, 2006.  

3.  At no time since the grant of service connection has left lower extremity radiculopathy resulted in marked muscular atrophy or complete paralysis.  

CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, (aside from the periods in which temporary total disability ratings were assigned under 38 C.F.R. § 4.30), the criteria for a schedular rating in excess of 40 percent for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5241 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular rating of percent 40 percent, but no higher schedular rating, are met for left lower extremity radiculopathy from June 1, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  \

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, a July 2004 letter, sent prior to the initial unfavorable decision issued in October 2004 rating, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additional letters, including one dated in February 2008, advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the Board recognizes that such letters were not provided prior to initial adjudication, the deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case, most recently in March 2014.  See Prickett, supra; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As for left lower extremity radiculopathy, the appeal with respect to the compensation assigned for this disability stems from the initially assigned rating for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, service connection for left lower extremity radiculopathy was granted and an initial rating assigned by the October 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for his service-connected left lower extremity radiculopathy, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  The Veteran was also provided VA examinations addressing the claims on appeal, most recently completed in December 2013, that, in their totality, are adequate to decide the appeals with respect to these claims.  In this regard, the clinicians who conducted these examinations considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive assessments as to the nature and severity of the service connected disabilities at issue based on consideration of this evidence and the statements of the Veteran.  Additionally, the development requested in the remands has been accomplished to the extent possible.  In this regard, the reports from the December 2013 VA examination reflect substantial compliance with the Board's November 2013 remand instructions.  Moreover, the "updated" VA treatment records requested in the November 2013 remand, dated at the time of this writing through February 9, 2012, have been obtained.  In short, the Board finds that there has been substantial compliance with the instructions of its remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Furthermore and as noted in the Introduction, in November 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2010 hearing, the undersigned noted the issues on appeal.  Additionally, the undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examination and obtaining additional evidence, and remands requesting such development were promulgated.  As noted in the preceding paragraphs, there has been substantial compliance with the directives of these remands and, as such, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.  

II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

A.  Lumbosacral Spine Residuals

The Veteran's service-connected degenerative arthritis of the lumbar spine is currently evaluated pursuant to DC 5241 (spinal fusion.)  Such disability is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria also include the following provisions, as pertinent to the appeal: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Summarizing the pertinent evidence and information with the above criteria in mind, in a May 1979 rating decision, the RO granted service connection for the Veteran's limitation of motion of the lumbar spine with left hip pain.  The RO assigned an initial 10 percent disability rating pursuant to C.F.R. § 4.71a, DC 5292 (limitation of lumbar motion) as in effect at that time.  In January 1990, the RO granted the Veteran an increased rating of 20 percent for his service-connected lumbar spine disability pursuant to the "old" provisions of DC 5292 in effect at that time.  In May 2003, the RO granted the Veteran an increased rating of 40 percent for his service-connected lumbar spine disability from August 1, 2002, pursuant to the provisions of DC 5295 (lumbosacral strain) in effect at that time.  A 40 percent rating (currently rated under DC 5241 as set forth above) has been in effect since that time, aside from periods in which 100 percent temporary total disability ratings for convalescence following surgeries under 38 C.F.R. § 4.30 were in effect from April 21, 2005, to May 31, 2006, and March 30, 2009, to May 31, 2009.)  [The Board notes that the continuity of the 40 percent rating reflects the previously referenced February 2011 Board determination that the criteria for restoration of a 40 percent rating, which had been reduced to 20 percent by a March 2006 rating decision, were met.  The restoration of the 40 percent rating was effectuated by a March 2011 rating decision.] 

The matter currently on appeal stems from a July 2004 claim seeking a disability rating higher than 40 percent for the Veteran's service-connected lumbar spine disability.  Such a rating, under the criteria set forth above, would require unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IDS having a total duration of at least six weeks during a 12 month period.  These findings are simply not demonstrated on any of the clinical evidence of record since the Veteran filed his claim, to include the reports from the VA examinations conducted in September 2004, May 2005, January 2011, April 2011, and December 2013.  In this regard, while the January 2011 VA examination noted "neutral" ankylosis of the thoracolumbar spine, it was specifically noted that that time that there were no indications of unfavorable ankylosis, and the April 2011 and December 2013 VA examinations of the lumbar spine specifically noted no ankylosis, much less unfavorable ankylosis.  The December 2013 VA examination report also noted that the Veteran did not have IDS, and there is otherwise no evidence of incapacitating episodes of IDS having a total duration of at least six weeks during a 12 month period during since the Veteran filed his claim in July 2004.   

As for the assignment of an increased compensations on the basis of any associated neurologic impairment, the Board notes initially that service connection has been granted for left and right lower extremity radiculopathy as being associated with the service connected lumbar disability pursuant to the General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, the Board will determine whether there are any other are any other neurologic impairments associated with the service connected lumbar spine disability, such as bowel or bladder impairment as referenced in Note (1).  

Review of the reports from September 2004, May 2005, January 2011, April 2011, and December 2013 VA examinations do not reflect any neurological complications-to include bowel or bladder impairment-associated with the service connected lumbar spine disability other than those related to the service-connected lower extremity radiculopathy.  A review of the remaining evidence of record, to include the VA outpatient treatment reports of record dated through February 2012, also does not reflect any neurological complications, other than those related to the service-connected lower extremity radiculopathy, associated with the service connected lumbar spine disability during the appeal period.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles.  In this regard, the Veteran described no flare-ups associated with the service connected lumbar disability at the January 2011, April 2011, and December 2013 VA examinations, and repetitive (three times) motion did not result in any measureable additional limitation of motion at any of these examinations.  While it was noted at the December 2013 VA examination that service connected lumbar disability resulted in less movement than normal, excess fatigability, painful movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing, any disability due to limitation of motion or pain/painful motion is reflected by the 40 percent rating currently assigned (the highest rating assignable for limitation of thoracolumbar motion under the General Rating Formula for Diseases and Injuries of the Spine).  

In short and based on the analysis above, the rating criteria for compensation in excess of 40 percent for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine are not met.  38 C.F.R. § 4.71a, DC 5241.  

B.  Left Lower Extremity Radiculopathy

As indicated above, service connection has been granted for left lower extremity radiculopathy 4 based on the presence of a neurologic abnormality associated with the service connected residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine warranting a separate evaluation.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Service connection for such disability was granted by an October 2007 rating decision, with a 20 percent rating assigned under 38 C.F.R. § 4.124a, DC 8520 (paralysis of the sciatic nerve) effective from June 1, 2006.  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540. 

In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

Under DC 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A rating in excess of 40 percent requires severe incomplete paralysis with marked muscular atrophy or complete paralysis.  Id.

Summarizing the pertinent evidence with the above criteria in mind, a September 2004 VA examination showed positive straight leg raising pain on the left at about 30 degrees causing pain in the lower back and a positive sciatic tension sign.  Reflexes were absent in the left ankle.  

The reports from the May 2005 VA examination in pertinent part showed the Veteran reporting left hip and leg numbness, paresthesias, and pain.  The pain was described as sharp in nature to a level of 8 out of 10.  Upon examination, there was a positive straight leg test on the left at 40 degrees and 30 degrees on the right.  Sensation was decreased to pinprick sensation L5-S1 regions; reflexes were absent bilaterally in the patella regions; and the ankle jerks were +1 bilaterally.  The examiner related that such symptoms resulted in mild to moderate impairment.  

At the January 2011 VA examination, the Veteran described left leg numbness, paresthesia, and weakness productive of an unsteady gait and resultant falls.  Upon examination, the Veteran was observed to walk with an abnormal gait.  Left lower extremity reflexes were normal but there was decreased sensation therein.  There was no muscle atrophy and the diagnosis was severe left lower leg radiculopathy, which the examiner stated would, in combination with what was diagnosed as moderate right leg radiculopathy, "prevent employment of any nature."  

In contrast to the January 2011 VA examination, the sensory examination of the left lower extremity at the April 2011 VA examination was negative.  Again, there was no muscle atrophy 

When examined by VA in December 2013, decreased lower extremity sensation was shown and the straight leg raising test was positive, bilaterally.  The Veteran described severe pain and paresthesias and/or dysesthesias in the left lower extremity.  The examiner remarked that there was moderate radiculopathy involving the left sciatic nerve.  Reflexes in the left lower extremity were normal but there was decreased sensation therein.  It was again specifically noted that there was no atrophy.  The examination of the nerves of the left lower extremity was normal with no paralysis noted.  It was remarked that the peripheral neuropathy precluded manual labor, and the examiner concluded as follows, in pertinent part: 

With respect to severity [of loss of sensation], the left is severe and the right is moderate.  This is based on the pain and loss of sensation on today's examination. Please note that the severity seen on EMG studies does not match a functional severity.  It reflects severity of impairment of the actual nerve conduction impulse parameters.  It does not really translate over to functional impairment very well.  The physical examination is more indicative of functional impairment.  

The increased rating to 40 percent for left lower extremity radiculopathy was made effective from the date of the December 2013 VA examination discussed above, December 11, 2013.  Thus, as the 40 percent rating was not assigned effective from the grant of service connection of June 1, 2006, the first matter for consideration is whether the criteria for a 40 percent rating were met prior to December 11, 2013.  Such a rating would require, prior to that date, moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.   

While the evidence is not definitive in this regard, there is clinical evidence dated prior to the December 11, 2013, VA examination that showed a level of disability due to left lower extremity radiculopathy that was at least as severe, if not more so, than shown at the December 2013 VA examination.  In this regard, reflexes in the left ankle were entirely absent at the September 2004 VA examination.  At the May 2005 VA examination, reflexes were absent in the patellar region, and at the January 2011 VA examination, the diagnosis was severe left lower leg radiculopathy.  As such, and with consideration of the sworn testimony by the Veteran with regard to neurologic deficits in the lower extremity at the November 2010 hearing, given the provisions of 38 C.F.R. §§ 4.3 and 4.7 with regard to affording the Veteran the benefit of a reasonable doubt in determining which rating should be assigned, the Board well resolve all reasonable doubt in favor of the Veteran and find that from the grant of service connection of June 1, 2006, the criteria for a 40 percent schedular rating for left lower extremity radiculopathy are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; see also Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) citing Gilbert, supra ("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, [as provided by] 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")

As for whether a rating in excess of 40 percent rating may be assigned, such a rating would require severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.  The findings from the January 2011, April 2011, and December 2013 VA examinations showed no left lower extremity atrophy, much less marked muscular atrophy therein.  There is otherwise no finding upon VA examination, or other clinical record, demonstrating marked atrophy in the left lower extremity.  Moreover, at none of the VA examinations have the indicia (the foot dangles and drops, no active movement possible of the muscles below the knees, etc.) of complete paralysis of the sciatic nerve as contemplated by DC 8520 been shown, and the weight of the evidence is otherwise against a conclusion that there is complete paralysis of the sciatic nerve.  

In short and based on the analysis above, the rating criteria for compensation in excess of 40 percent for left lower extremity radiculopathy are not met.  38 C.F.R. § 4.71a, DC 5241.  

C.  Other Considerations

The Board further finds that staged ratings for the Veteran's disabilities addressed above are not warranted as his symptomatology has remained stable for the relevant appeal periods.  See Hart, Fenderson, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions, to include in sworn testimony to the undersigned at the November 2010 hearing, with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.  

With respect to whether the case should be referred for extra-schedular consideration for the disabilities at issue, the undersigned finds that referral for such consideration by the Under Secretary for Benefits or the Director of the Compensation and Pension Service is necessary given the clinical picture in this case.  This matter will be addressed in the remand that follows this decision. 

Finally, the Board acknowledges the holding in Rice, supra that the issue of TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that while TDIU has been granted, this grant was not made effective from the date of the July 2004 claim that initiated this appeal, but instead from the later date of January 28, 2008.  The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, supra; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the Board has considered whether the issue of entitlement to TDIU prior to January 28, 2008, has been raised.  Given the evidence of record suggesting the possibility that the Veteran was unemployable due to service connected disability prior to such date, the Board finds that entitlement to TDIU prior to January 28, 2008, has been raised by the record, and this matter will also be addressed in the remand that follows this decision. 

In sum, the Board finds that while entitlement to a 40 percent schedular rating for left lower extremity radiculopathy for the entire appeal period is warranted, the preponderance of the evidence is against the assignment of a schedular rating in excess of 40 percent for such disability, and a schedular rating in excess of 40 percent for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine, at all times pertinent to the appeal.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims for schedular ratings in excess of 40 percent for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine and left lower extremity radiculopathy must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.

ORDER

A schedular rating in excess of 40 percent for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine (aside from periods of temporary 100 percent total disability ratings for convalescence following surgeries under 38 C.F.R. § 4.30 from April 21, 2005, to May 31, 2006, and March 30, 2009, to May 31, 2009) is denied  

A schedular 40 percent rating for left lower extremity radiculopathy is granted from June 1, 2006, subject to regulations governing the payment of monetary awards.  

A schedular rating in excess of 40 percent rating for left lower extremity radiculopathy is denied.  

REMAND

Based on review of the clinical record, the Board finds that the matters of entitlement to increased ratings for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine and for left lower extremity radiculopathy on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 have been  raised.  Pursuant to Rice, entitlement to TDIU prior to January 29, 2008, has also been raised by the clinical record.  

First with respect to extraschedular ratings, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-scheduler rating:  (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case, the criteria for ratings in excess of 40 percent for the service connected disabilities at issue under the General Rating Formula for Diseases and Injuries of the Spine and 38 C.F.R. § 4.124a, DC 8520 require quite specific findings, and essentially provide no basis for an exercise of rating judgment that would allow a rating in excess of 40 percent for either disability at issue in the absence of the specific findings required for a such a rating.  The service connected lumbosacral spine disability has necessitated multiple surgeries (three surgeries since 2002 have resulted in temporary 100 percent total disability ratings for convalescence under 38 C.F.R. § 4.30), and a spinal fusion was ultimately necessary, which was accomplished in 2010.  There is also evidence of marked interference with employment associated with the left lower extremity radiculopathy.  See eg. the examiner's conclusion in this regard following the January 2011 VA examination.  

Given the above, and the other clinical evidence describing the nature of the service connected residuals at issue, the Board finds that referral of the Veteran's increased rating claims to the Director of VA Compensation Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

With respect to entitlement to TDIU prior to January 29, 2008, given evidence of possible unemployability prior to that date, to include an October 2007 medical opinion by a VA physician indicating that the Veteran is "permanently disabled" from his service-connected lumbar spine disability and left lower extremity radiculopathy; opinions dated in October 2007 and March 2008 from a private physician remarking that the service-connected lumbar spine disability precluded gainful employment; January 2011 VA examination reports noting that the Veteran last worked in 2001; and April 2011 VA examination reports noting that he had last worked as long as 10 years ago; the undersigned finds that the record raises the possibility of entitlement to TDIU prior to January 29, 2008.  So as to afford the Veteran due process, the AOJ will be afforded the initial opportunity to adjudicate this matter.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
 
Accordingly, the case is REMANDED for the following actions: 

1.  Refer the Veteran's claims for increased ratings for residuals of a post-discectomy due to degenerative joint disease of the lumbosacral spine and for left lower extremity radiculopathy to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted for either disability.

2  The RO should adjudicate the matter of whether, since the filing of the Veteran's July 2004 claim, the Veteran is entitled to TDIU. 

3.  To the extent the above does not result in a complete grant of all benefits in connection with the matters that have been remanded, the AOJ should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


